Title: To James Madison from William Savage, 9 October 1801 (Abstract)
From: Savage, William
To: Madison, James


9 October 1801, Kingston, Jamaica. Acknowledges JM’s letters of 21 and 22 July; will attend to cases of William Dyer and George McKinney. Encloses list of 381 seamen impressed since his becoming agent, which is as detailed as possible, but points out that in many cases he does not know the British ships on which the men are detained. Notes that he has also been instrumental in liberating additional hundreds of seamen captured by press gangs. Comments that a great number of American-born seamen have arrived ill in Kingston from Africa after having embarked at Liverpool. Reports that “in many Instances flour from America has been shipt to this Country short of weight & of a different quality from what the brand sets forth”; encloses certificates of several persons attesting to short weight of barrels of Hanover Town brand from Virginia. Should practice continue it will lead to each barrel’s being weighed on arrival, the expense of which will be considerable as fifty thousand barrels are imported per annum. Observes that Jamaica could be market for twenty thousand barrels per year of American beef but “what hitherto has been landed will not keep,” the result of cattle being killed so late in the year that frozen meat does not absorb salt; insufficient salt and niter are generally used by packers.
 

   RC and second enclosure (DNA: RG 59, CD, Kingston, Jamaica, vol. 1). RC 3 pp.; preceded by Savage’s copies of his 15 Sept. and 1 Oct. letters to JM; docketed by Wagner as received 7 Jan. 1802. Second enclosure (2 pp.) consists of two affidavits attesting to weight of flour and Savage’s statement of its origin. The enclosed list of seamen (docketed by Wagner as received in Savage’s 9 Oct. letter) is filed in DNA: RG 59, Records of Impressed Seamen, 1794–1815, Misc. Lists and Papers. Savage’s comments on beef exports to Jamaica were published in the National Intelligencer, 8 Jan. 1802, where the letter was misdated 9 Dec. 1801. See also JM to Monroe, 2 Jan. 1802, and n. 1.


   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:164–65 n. 2, 453.


   A full transcription of this document has been added to the digital edition.
